DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/20/2022 is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: In paragraph 0057, lines 1 - "Figure 4 is a cross-sectional view along a line a-a' of Figure 3" should read "Figure 4 is a cross-sectional view along a line .  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the second direction" and "the first direction" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.  However, neither a first direction nor a second direction is established in any of the preceding claims from which claim 8 depends (e.g. claims 1, 3 and 6).  For examination purposes, claim is interpreted to depend on claim 7, which establishes both a first direction and a second direction.
The term “substantially greater” in claim 17 is a relative term which renders the claim indefinite. The term “substantiall” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, the term "substantially greater" has been used to distinguish the temperature of the molding device with respect to both the temperature of the first and second discharging channels.  While paragraph 0080 of the instant Specification provides ranges for each the molding device and the discharging channels, it is unclear to what extent or degree the temperature of the molding device is required to be above the temperature of first and second discharging channels to be deemed substantially greater.  Hence, the scope of the claim is indefinite.  For examination purposes, claim 17 will be interpreted to require the temperature of the first and second discharging .
Claims 18-20 are rejected for dependence on claim 17.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishikawa (US 5,997,781).
Regarding claim 1, Nishikawa discloses an injection molding method (paragraphs 0044-0047), comprising: 
providing an extruding system (plasticator 1, screw 12 in Figures 4) configured to produce a mixture of a polymeric material and a blowing agent (col. 7, lines 1-8, carbon dioxide and/or nitrogen in a supercritical state is introduced, whereby a mutually-dissolved molten resin composition is formed), a first and second discharging channel (path upstream of on-off valves 15), and a molding device (8) including a hollow space (as shown in Figure 4, molds have cavities) and a first and second feeding port (path downstream of on-off valves 15), 
wherein the first discharging channel is communicable with the extruding system and includes a first outlet disposed distal from the extruding system, the second discharging channel is communicable with the extruding system and includes a second outlet disposed distal from the extruding system, and the first feeding port and the second feeding port are communicable with the hollow space (as shown in Figure 4; paths upstream of on-off valves are distal from the plasticator/screw and paths downstream are communicable with the mold cavities) and respectively engageable with the first outlet and the second outlet (via on-off valves 15); 
engaging the first outlet with the first feeding port; 
engaging the second outlet with the second feeding port (Figure 4, each on-off valve 15 is opened); 
injecting a first amount of the mixture into the hollow space through the first outlet and the first feeding port; and injecting a second amount of the mixture into the hollow space through the second outlet and the second feeding port (paragraphs 0064-0066, blowing agent and molten resin are inject to each mold cavity through via an injector through respective on-off valve).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 9-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Choe (US 2012/0196115 A1), in view of Nagasaka (US 4,699,581).
Regarding claim 1, Choe discloses an injection molding method (paragraphs 0011-0016), comprising: 
providing an extruding system (102 in Figure 2) configured to produce a mixture of a polymeric material and a blowing agent (paragraphs 0007-0008), a first and second discharging channel (fluid transportation channels 148), and a molding device (mold 250) including a hollow space (cavities 152) and a first and second feeding port (ports connecting channels 148 to cavities 152), 
wherein the first discharging channel is communicable with the extruding system and includes a first outlet disposed distal from the extruding system, the second discharging channel is communicable with the extruding system and includes a second outlet disposed distal from the extruding system, and the first feeding port and the second feeding port are communicable with the hollow space (interface between 148 and 152, as shown in Figure 2); and
injecting a first amount of the mixture into the hollow space through the first outlet and the first feeding port; and injecting a second amount of the mixture into the hollow space through the second outlet and the second feeding port (paragraph 0063, the mixture…is driven through one or more fluid transportation channels into one or more mold cavities).
Choe teaches all the elements of claim 1 as discussed above but does not teach the first and second feeding ports are engageable with the first and second outlets and engaging said feeding ports with said outlets.
In the same field of injection molding, Nagasaka teaches an injection molding system (Figure 3) comprising an extrusion system (injection cylinders 11) having a plurality of discharge outlets (nozzles 10) and a molding device (mold 5) having a plurality of feed ports (apertures 9a).  Nagasaka further teaches the discharge outlets are engageable with the feeds ports (col. 6, lines 2-5) so as to allow alignment of the extrusion system and the mold (col. 2, lines 25-42).  Furthermore, a plurality of various molds can be used or interchanged.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Choe to incorporate the teachings of Nagasaka for the benefits as discussed above; specifically, in providing the first and second feeding ports to be engageable with the first and second outlets for the benefit of using various molds and to provide easier alignment of said molds.
Regarding claim 2, Choe, as modified by Nagasaka, further discloses moving the first and second discharging channels toward the molding device before the engagement of the first outlet with the first feeding port (col. 6, lines 2-5 of Nagasaka, when the tip of the nozzle touches the sprue, positioning for injection molding is completed).
Regarding claim 9, Choe, as modified by Nagasaka, further discloses engagement of the first and second outlets with the first and second feeding ports are implemented simultaneously (Figure 3; col. 5, lines 49-54 of Nagasaka)
Regarding claim 10, Choe, as modified by Nagasaka, further discloses the injection of the first amount of the mixture and the injection of the second amount of the mixture are implemented simultaneously (paragraph 0063 of Choe, that are filled simultaneously by the injected mixture; col. 6, lines 6-8 of Nagasaka).
Regarding claim 11, Choe, as modified by Nagasaka, further discloses a duration for injecting the first amount of the mixture is equal to a duration for injecting the second amount of the mixture (Figure 2, paragraph 0062 of Choe; col. 7, lines 37-38 of Nagasaka, injection rate…can be set independently of each other; hence, injection rate is simultaneous in the primary embodiment).
Regarding claim 12, Choe, as modified by Nagasaka, further discloses forming a foamed article in the hollow space (molding 53 in Figure 11, col. 8, lines 1-2 of Nagasaka), wherein the foamed article includes a first mark and a second mark corresponding to the first feeding port and the second feeding port, respectively (Figure 13; col. 8, lines 18-21 of Nagasaka, a flow mark and a sunk spot are likely to result…if required in moldings).
Regarding claim 13, Choe, as modified by Nagasaka, teaches all the elements of claim 1 a discussed above but does not discloses the first amount of the mixture is different form the second amount of the mixture.  However, as disclosed in paragraph 0067 of Choe, a plurality of identical parts or a plurality of differently shaped parts can be formed.  It would have been obvious for one of ordinary skill in the art at the time of filing to have used a different amount for the first and second mixture to form differently shaped parts as disclosed by Choe. 
Regarding claim 14, Choe, as modified by Nagasaka, further discloses extending the first discharging channel into the molding device to at least partially surround the first discharging channel by the molding device during the injection of the first amount of the mixture (col. 6, lines 2-5 of Nagasaka, tips of the nozzles are inserted into the sprues).
Regarding claim 15, Choe, as modified by Nagasaka, teaches all the elements of claim 1 as discussed above but does not disclose the time of the injection of the first amount of the mixture into the hollow space.  However, as discussed in both Choe and Nagasaka, the flow rate of material injected is controlled and adjustable (paragraph 0010, claim 8 of Choe; col. 8, lines 7-8, 15-16 of Nagasaka).  As Applicant is silent as to the criticality of the injection rate, one of ordinary skill in the art would have found it obvious optimize the injection rate through routine experimentation.
Regarding claim 17, Choe, as modified by Nagasaka, further discloses a temperature of the first and second discharging channels is [substantially*] greater than a temperature of the molding device (paragraph 0011 of Choe, the first mold temperature is lower than the temperature of the mixture prior to injection).

Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over Choe, in view of Nagasaka and Leunig (US 3,871,806).
Regarding claim 16, Choe, as modified by Nagasaka, teaches all the elements of claim 1 as discussed above but does disclose covering the first feeding port after the first amount of the mixture is injected into the hollow space through the first outlet and the first feeding port and retracting the first discharging channel from the molding device.
Leunig teaches an extrusion system (10 in Figures 1-2) having a discharge outlet (38) and a molding device (24) having a plurality of feed ports (40).  The discharge outlet is engageable with the feeds ports to feed a foamable mixture into the mold.  Leunig further discloses closing and sealing off the mold cavity from the discharge outlet therefrom to enable shutting off flow simultaneously (col. 3, lines 23-28).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have covered the feed ports after material is injected to enable simultaneously operation of the feed ports.  Furthermore, covering the feeding ports would prevent leakage of molding material from unexpected pressures or temperatures

Claim(s) 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Choe, in view of Nagasaka and Leunig, as applied to claim 17 above, and further in view of Moriya (JP 2000-6198A; translation as provided).
Regarding claim 18, Choe, as modified by Nagasaka and Leunig, teaches all the elements of claim 17 as discussed above, but does not disclose disposing an insulator over the molding device to separate the first and second discharging channels from the molding device.
Moriya teaches an injection molding system (Figures 1-3), comprising an extrusion system comprising an extrusion system (4) having a discharge outlet (43) and a molding device (4) having a feed port (23).  The discharge outlet is engageable with the feeds ports to feed a mixture into the mold (as shown in Figures 1-3).  Moriya further disclose disposing an insulator (heat insulation material 24) between the discharge outlet and the molding device in order to maintain a temperature difference therebetween (paragraph 0020).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of modified Choe and provided the mold with an insulation layer, as taught by Moriya, since Moriya indicates that both insulation layers are conventional injection molding.  Likewise, said insulation layer allows resin in the nozzle to be maintained at a higher temperature therein preventing defects during molding (paragraph 0020).  This would represent the simple substitution of one known element for another to obtain predictable results. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143
Regarding claims 19, Choe, as modified by Nagasaka, Leunig and Moriya, further discloses the first and second discharging channels are partially surrounded by the insulator after the first outlet is engaged with the first feeding port and the second outlet is engaged with the second feeding port (as shown in Figures 1-3 of Moriya, heat insulation material 24 surrounds discharging outlet 43).
Regarding claim 20, Choe, as modified by Nagasaka, Leunig and Moriya, further discloses the insulator is disposed between the first discharging channel and the molding device (as shown in Figures 1-3 of Moriya, heat insulation material 24 is between discharging outer 43 and mold main body 21).
Allowable Subject Matter
Claims 3- objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 3 would be allowable for requiring in a method:
“…securing at least one of the first discharging channel and the second discharging channel to the molding device by engaging a first element of a supporting device relative to a second element of the supporting device, wherein the first element protrudes from the extruding system, and the second element is disposed on the molding device.”
Meaning the first and second discharging channels are secured to the molding device with a supporting device having the specification structure above; e.g. the first element projects from the extruding system and the second element is arranged on the molding device and the first and second elements are configured to be engaged with each other.
The closest prior art of record, Choe, discloses an extruding system (102 in Figure 2) configured to produce a mixture of a polymeric material and a blowing agent (paragraphs 0007-0008); a plurality of discharging channels (fluid transportation channels 148).  Each of the discharging channels includes an outlet disposed distal from the extruding system and configured to discharge the mixture (paragraph 0063).  A molding device (150) is configured to receive the mixture from the outlets and includes: a hollow space (mold cavities 152) and a plurality of feeding ports (ports connecting 148 and 152 as shown in Figure 2) communicable with the hollow space.
Another prior art, Nagasaka), is referenced for disclosing an extrusion system (injection cylinders 11) having a plurality of discharge outlets (nozzles 10) and a molding device (mold 5) having a plurality of feed ports (apertures 9a).  The discharge outlets are engageable with the feeds ports (col. 6, lines 2-5) so as to allow alignment of the extrusion system and the mold (col. 2, lines 25-42).  Furthermore, a plurality of various molds can be used or interchanged.  However, Choe and Nagasaka, alone or in combination, fail to teach or suggest securing at least one of the first and second discharging channels to the molding device by engaging a first element of a supporting device relative to a second element of the supporting device, wherein the first element protrudes from the extruding system, and the second element is disposed on the molding device.
Another prior art, Leunig, is referenced for disclosing an extrusion system (10) having a discharge outlet (38) and a molding device (24) having a plurality of feed ports (40).  The discharge outlet is engageable with the feeds ports to feed a foamable mixture into the mold.  A supporting device is configured to facilitate an engagement of the discharge out and the molding device (col. 2, lines 19-37).  The supporting device includes first and second elements configured to engage with each other, the first element appears to protrude from the extruding system and the second element is disposed on the molding device (Figure 1).  However, Leunig does not disclose the first element of the supporting device protrudes from the extruding system.  Furthermore, the pin (44 in Figure 1), e.g. the first element, protrudes from the runner block (30) and not from the extruding system and further is disposed under the feed opening (38) and not the recess of the mold system as claimed.  Likewise, as shown in Figure 2, the pin is misaligned with the mold cavity when viewed from a top-view perspective.  It would be improper hindsight to provide a supporting device with the specific structure as claimed in the current application.  As disclosed, the injection molding system enables the use of multiple feeding ports, such that different portions of the formed article can be produced having different properties (paragraphs 0004, 0007 of the instant Specification).
Claims 4-7 would be allowable for depending on claim 3.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen (US 2017/0291335 A1) discloses an injection molding system comprising multiple discharging channels and a molding device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196. The examiner can normally be reached Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        10/18/2022

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742